-s»#*‘

F|LED

UNITED STATES DISTRICT COURT FEB  2009
FOR THE DISTRICT OF COLUMBIA NM|$YM
 CLER¢<
REGINALD ALLEN JACKSON, '
Plaintiff,

v.  CivilActionNo.  

DISTRICT OF COLUMBIA, et al.,
Defendants.
MEMORANDUM OPINION

This matter comes before the Court on plaintiff’ s application to proceed in forma
pauperis and pro se complaint. The application will be granted and the complaint will be
dismissed. y

Plaintiff "was convicted in the Superior Court of the District of Columbia for felony
violations of the District of Columbia Code." Compl. 11 7. He unsuccessfully sought review of
his convictions in the District of Columbia Court of Appeals and mounted a collateral attack on
the conviction by filing a motion in the Superior Court under D.C. Code § 23-110. Id. 11 8.
According to plaintiff, he was treated differently as a District of Columbia offender than state
offender would be treated because he cannot pursue a remedy in federal district court under 28
U.S.C. § 2254. Id. 1111 9-12. For this alleged violation of rights protected under the Fifth
Amendment to the United States Constitution, see ia'. 11 13, plaintiff "requests that this Court
declare subdivision (g) of D.C. Code § 23-110 unconstitutional." Ia'. 11 l4.

"Although the District of Columbia is not a state, Congress has provided prisoners

incarcerated pursuant to a Superior Court sentence with a local remedy in District of Columbia

f

Code § 23-110." Saleh v. Braxton, 788 F. Supp. 1232 (D.D.C. 1992). The Supreme Court held
that "the scope of the remedy provided by [§] 23-110 is the same as that provided by § 2255,
[and] it is also commensurate with habeas corpus in all respects save one - the judges who
administer it do not have the tenure and salary protection afforded by Art. III of the
Constitution." Swain v. Pressley, 430 U.S. 372, 381-82 (1977). Although the District of
Columbia is treated as if it were a state for some purposes, "it is constitutionally distinct from the
States, . . . and § 23-110 trades on that distinction." Garris v. Lina'say, 794 F.2d 722, 726 n.24
(D.C. Cir.) (per curiam) (citation omitted), cert. denied, 479 U.S. 993 (l986). "Consequently,
although prisoners sentenced by state courts may resort to federal habeas corpus after exhaustion
of their state remedies, a District of Columbia prisoner has no recourse to a federal judicial forum
unless the local remedy is "inadequate or ineffective to test the legality of his detention." Id. at
726 (intemal quotation marks and citations omitted). Accordingly, plaintiffs complaint will be
dismissed for failure to state a claim upon which relief can be granted. See 28 U.S.C. §
19l5A(b)(1).

An Order consistent with this Memorandum Opinion will be issued separately on this

United States District Judge §

date.

Date: C}/l~,. . ~1.7/ 29¥>?